Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reissue application 16/412,841 filed on 5/15/19 is a reissue of Patent No. 9652119, published 2017/05/16.  
In the amendment filed on 1/11/21, claims 1, 3, 5-18, and 20 are pending, claims 1 and 20 were amended. 
This action is made Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 9652119 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/177,956, filed on 4/8/14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specification does not disclose the limitation “…least one basic region is set at a first depth from a display providing visual feedback, and the at least one navigation region is set at a second depth from the input device, the first depth being different from the second depth such that the display providing visual feedback provides a visual indication to the user of moving the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman US 2009/0174679 in view of Rosenberg’562, 9,244,562.



16/412,841
Westerman  2009/0174679 in view Rosenberg’562 9,244,562
1
A method for a user interface based on a gesture, the method comprising:
Westerman p0006-0009;

Recognizing an object in the real world to be tracked using an input device;
Westerman p0006-0009; p0036 discloses trackable contact;

Setting at least one gesture region in the real world including at least one basic region, at least one navigation region other than the at last one basic region, and at least one present command region other than the basic region;
Westerman p0051; Fig. 7b; click region and the region that is dynamically changeable.

Detecting a gesture of the object using the input device;
Westerman p0036; tracking as part of a gesture.

Recognizing a command gesture within the at least one gesture region;
Westerman pp0038; recognizing gesture;

Identifying a command mode corresponding to the command gesture; and
Westerman p0042; recognizing dragging gesture.

Performing a function corresponding to the command mode;
Westerman p0042;

Wherein the recognizing of the command gesture comprises recognizing the command gesture based on any one or any combination of any two or more of information associated with movement of the object within the at least one gesture region, information associated with a moving trace of the object, information associated with a movement speed of the object, and information associated with a shape of the object, and 
Westerman p0042;
Westerman teaches first depth from a display.  (see Westerman fig. 12c-d, p0073) and second depth (see Westerman fig. 12b)
Westerman does not explicit teaches visual feedback although it teaches execute application displayed.  (see Westerman p0051)


The at least one basic region is set at a first depth from a display providing visual feedback, and the at least one navigation region is set at a second depth from the input device, the first depth being different from the second depth such that the display providing visual feedback provides a visual indication to the user of moving the object from the at least one basic region at the first depth to the at least one navigation region adjacent thereto at the second depth from the input device.
Westerman teaches multiple input regions adjacent to each other.  (see Westerman Fig. 7b) and There region are part of the display screen.  (see Westerman Fig. 9a) and Westerman recognizes at least two different input depth (see Westerman Fig. 12a-d)

Rosenberg’562 teaches two depth for determining the function of the input device and providing visual feedback base on the distance.  (see Rosenberg’562 fig 1, items z1 and z2; col. 15, lines 38-63; Fig 10; Fig. 16, col. 15 lines 38-64)
It would have been obvious to an artisan at the time of the invention to include Rosenberg’562’s teaching with Westerman in order to provide user with additional control.  
3
The method of claim 1, wherein the at least one basic region is set at a first depth from a display providing visual feedback, and the at least one navigation region is set at the first 

Westerman does not explicit teaches visual feedback although it teaches execute 
Rosenberg’562 teaches two depth for determining the function of the input device, and providing visual feedback base on the distance.  (see Rosenberg’562fig 1, items z1 and z2; col. 15, lines 38-63)



The method of claim 1, wherein the at least one navigation region comprises different items based on a depth, which is a distance between the object and a display providing visual feedback.
Westerman teaches first depth from a display.  (see Westerman fig. 12c-d, p0073)
Westerman does not explicit teaches visual feedback although it teaches execute application displayed.  (see Westerman p0051)
Rosenberg’562 teaches two depth for determining the function of the input device, and providing visual feedback base on the distance.  (see Rosenberg’562 fig 1, items z1 and z2; col. 15, lines 38-63)
6
The method of claim 1, wherein the at least one gesture region is reset corresponding to the command mode.
Westerman p0036, ignored is resetting corresponding to the command mode.
7
The method of claim 6, wherein the performing of the function corresponding to the command mode comprises:
Resetting the at least one gesture region based on the command gesture;
Providing a visual feedback for the reset of at least one gesture region to a user;
Recognizing at least one preset gesture within the reset of at least one gesture region; and 
Performing the function corresponding to the at least one preset gesture.
Westerman teaches first depth from a display.  (see Westerman fig. 12c-d, p0073)
Westerman teaches preset gesture based on movement (see Westerman p 0036)
Westerman does not explicit teaches visual feedback although it teaches execute application displayed.  (see Westerman p0051)
Rosenberg’562 teaches two depth for determining the function of the input device, and providing visual feedback base on the distance.  (see Rosenberg’562 fig 1, 


The method of claim 7, wherein the command gesture comprises a first command gesture and a second command gesture different from each other, 
Westerman teaches first depth from a display.  (see Westerman fig. 12c-d, p0073; p0036 Pinky gesture) and second depth (see Westerman fig. 12b; p0036 pointing gesture)
Rosenberg’562 teaches two depth for determining the function of the input device, and providing visual feedback base on the distance.  (see Rosenberg’562 fig 1, items z1 and z2; col. 15, lines 38-63); 


When the first command gesture is recognized, the at least one gesture region is reset as a first gesture region corresponding to the first command gesture and a first visual feedback is provided to the user, and 
Westerman teaches first depth from a display.  (see Westerman fig. 12c-d, p0073) and second depth (see Westerman fig. 12b)
Rosenberg’562 teaches two depth for determining the function of the input device, and providing visual feedback base on the distance.  (see Rosenberg’562 fig 1, items z1 and z2; col. 15, lines 38-63); 


When the second command gesture is recognized, the at least one gesture region is reset as a second gesture region corresponding to the first command gesture and a second visual feedback is provided to the user. 
Westerman teaches first depth from a display.  (see Westerman fig. 12c-d, p0073) and second depth (see Westerman fig. 12b)
Rosenberg’562 teaches two depth for determining the function of the input device, and providing visual feedback base on the distance.  (see Rosenberg’562 fig 1, items z1 and z2; col. 15, lines 38-63); 

9
The method of claim 8 wherein the first gesture region is a region to select first items and the second gesture region is a region to select second items different from the first items 
Westerman teaches first depth from a display.  (see Westerman fig. 12c-d, p0073; Pinky gesture) and second depth (see Westerman fig. 12b; pointing gesture)


The method of claim 1, wherein the input device comprises any one or any combination of any two or more of a camera, a detection sensor, and an event-based image processing device. 
Westerman p0068; optical sensor;
18
The method of claim 17, wherein the event-based image processing device comprises a dynamic vision sensor (DVS).
Westerman p0068; optical sensor equal vision sensor


	
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman US 2009/0174679 in view of Rosenberg’562, 9,244,562 and  Rosenberg’272 US 9,785,272

16/412,841
Westerman US 2009/0174679 in view of Rosenberg’562, 9,244,562 and  Rosenberg’272 US 9,785,272
10 
The method claim 9, wherein the first items are capital letters and the second items are small letters.
Rosenberg’272 teaches recognize letter both capital and small letters. (col. 12, lines 20-60)
It would have been obvious to an artisan at the time of the invention to include Rosenberg’272’s teaching in view of Westerman in order to provide letter recognition.

11
The method claim 9, wherein the first items are consonants and the second items are vowels.
Rosenberg’272 teaches recognize letter that vowels and consonants. (col. 12, lines 20-60)
It would have been obvious to an artisan at the time of the invention to include Rosenberg’272’s teaching in view of Westerman in order to provide letter recognition.



Claim 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman US 2009/0174679 in view of  Rosenberg’562, 9,244,562 and Weeldreyer et al. US 8,766,928

16/412,841
Westerman US 2009/0174679 in view of  Rosenberg’562, 9,244,562 and Weeldreyer et al. US 8,766,928 
12
The method of claim 1, further comprising:
Recognizing, from the detected gesture, either one or both of a select gesture and a confirm gesture.
Weeldreyer teaches a confirm gesture(see Weeldreyer col. 39, lines 1-5)
It would have been obvious to an artisan at the time of the invention to include Weeldreyer’s teaching in Westerman’s system in order to provide user with ability to confirm executed command.

13
The method of claim 12, wherein the recognizing of the either one of both of the select gesture and the confirm gesture comprises:


Recognizing a navigation region select gesture moving from the at least one basic region to any one among at least one navigation region; and 
Westerman teaches execute application displayed.  (see Westerman p0051)
Weeldreyer col. 8, lines 1-12 and 25-35;


Recognizing an item select gesture selecting anyone item among the at least one item. 
Weeldreyer col. 8, lines 1-12 and 25-35;

14
The method of claim 12, wherein the recognizing of the either one or both the select gesture and the confirm gesture comprises:


Resetting the at least one gesture region in response to the recognizing of the either one or both of the select gesture and the confirm gesture; and 
Westerman teaches execute application displayed.  (see Westerman p0051)
Weeldreyer col. 8, lines 1-12 and 25-35;


Recognizing the either one or both of the select gesture and the confirm gesture from the detected gesture 




The method of claim 1, wherein the recognizing of the command gesture further comprises recognizing a cancel gesture canceling the recognition of the either one or both of the select gesture and the confirm gesture.
Weeldreyer teaches col. 23, lines 45-55; 
It would have been obvious to an artisan at the time of the invention to include Weeldreyer’s teaching in view of Westerman in order to provide user with ability to cancelled executed command.

16
The method of claim 15, wherein the cancel gesture comprises any one or any combination of any two or more of at least one preset cancel gesture, a gesture moving to a region other than a preset region, and a gesture unexecuting the confirm gesture during a preset period of time
Westerman teaches execute application displayed.  (see Westerman p0051)
Weeldreyer col. 8, lines 1-12 and 25-35;
Weeldreyer teaches col. 23, lines 45-55
20
It is rejected under the same rationale as claim 15.
See above.


Response to Arguments
Applicant’s declaration filed on 1/11/21 has overcome Oath and declaration rejection.  The rejection is withdrawal. 
Applicant's arguments filed 1/11/21 regarding 35 U.S.C. § 103 have been fully considered but they are not persuasive.  Applicant argued the combination of Westerman and Rosenberg fails to teach “setting at least one gesture region in the real world including:
At least one basic region at least one navigation region other than the at least one basic region… recognizing a command gesture within the at least one gesture region the at least one basic region is set at a first depth from a display providing visual feedback, and the at least one navigation region is set at a second depth from the input device, the first depth being different from the second depth such that the display providing visual 
Specifically Applicant argued that:
Rosenberg does not teaches different depth are related to distance between input object and the display/input device.
Rosenberg does provide information related to the movement of the object from the first depth to the second depth. 
Examiner disagrees:
	The combination of Westerman and Rosenberg teaches this limitation.  Westerman teaches a touchscreen (see Westerman Fig. 9a) where the input area can be divided into multiple input regions adjacent to each other.  (see Westerman Fig. 7b)  Rosenberg teaches a) distance input between input and the input device, (see Rosenberg Fig. 10) and Westerman recognizes as least two different depth.  (see Westerman Fig. 12a-d).  Finally, Rosenberg teaches b) visualizing the rotating of an object based on the position of the first depth and second depth.  (see Rosenberg, Fig. 16, col. 15 lines 38-64) 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PENG . KE
Examiner
Art Unit 3992



/PENG KE/Primary Examiner, Art Unit 3992           
Conferees:
                         /WHW/                         Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                   

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992